Citation Nr: 0703707	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  99-08 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
active gastritis with intermittent bile reflux, status post 
hemigastrectomy and Billroth II, currently evaluated as 60 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO in New Orleans, 
Louisiana.  

In May 2004, the veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  The appeal was remanded in September 2004.  The 
issue of entitlement to service connection for a heart 
disorder, claimed as secondary to service-connected gastritis 
was originally part of this appeal but was granted by the RO 
in a July 2005 rating decision.  


FINDINGS OF FACT

1.  Chronic active gastritis with intermittent bile reflux, 
status post hemigastrectomy and Billroth II, is manifested by 
not more than severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

2.  The disability picture is not so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for this service-connected 
disability.

CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent 
for chronic active gastritis with intermittent bile reflux, 
status post hemigastrectomy and Billroth II are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7308 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in October 2004.  Adequate opportunities 
to submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran has been informed as to the criteria for an 
increased rating, and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
remaining questions as to the effective date to be assigned 
are rendered moot.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Factual Background

Service connection for gastritis was granted in a January 
1998 rating decision.  A 10 percent disability rating was 
assigned.  The rating was increased to 30 percent in a 
January 1999 rating decision based on what was characterized 
as a claim for an increase received in September 1998.  In a 
November 2000 rating decision, the RO awarded a 60 percent 
rating effective from February 1997.  The veteran seeks an 
evaluation in excess of 60 percent.  

The record reflects a history of hiatal hernia with 
gastroesophageal efflux since approximately 1970.  A 
September 1998 report from P.K., M.D., reflects that in 1981 
the lower portion of the veteran's stomach had to be removed 
due to bleeding peptic ulcers (Billroth II).  In 1986, his 
gallbladder was removed for symptoms of infection.  Constant 
stress from the surgeries contributed to myocardial 
infarction in 1995.  This internist opined that the veteran 
was 100 percent disabled due to his inability to retain 
nutrition due to peptic ulcer disease.  

A report of VA general medical examination and accompanying 
gastrointestinal examination dated in October 1998 show that 
the veteran had gastritis and myocardial infarction, coronary 
artery disease and end-stage heart failure.  The examiner 
reviewed the veteran's medical history.  It was noted that 
recent endoscopic biopsies revealed chronic active gastritis 
without evidence of H. pylori gastropathy, malignant changes, 
acute and chronic changes in the esophagus, compatible with 
reflux esophagitis, possibly Barrett's esophagus could not be 
excluded.  Currently, his appetite was fair and he had weight 
loss of about 15 pounds over the past year.  He denied 
dysphagia or pain upon swallowing.  He reported frequent 
vomiting (three to four times per week) of mucus, undigested 
food, bile-like material with a few streaks of blood.  He 
reported frequent pyrosis with frequent burning and 
intermittent more severe epigastric and substernal pain which 
the veteran related to gastritis and gastroesophageal reflux 
disease.  No regurgitation, hoarseness, or asthmatic wheezing 
secondary to gastroesophageal reflux disease were noted.  The 
veteran denied hematemesis, coffee ground-like emesis, 
melena, or bright red rectal bleeding, intermittent 
constipation or diarrhea.  There was reported occasional 
belching and hiccupping.  There was no history of milk 
intolerance.  He was not jaundiced.  

On examination, the veteran appeared well-nourished.  He was 
155 pounds, 5 feet 8 1/2 inches tall.  There was no dyspnea at 
rest or orthopnea.  There was no clubbing, cyanosis or edema.  
Diagnostic tests included GI series which showed small hiatal 
hernia with multiple surgical hemoclip.  Blood work suggested 
mild anemia.  The diagnosis was status post hemigastrectomy 
with Billroth II gastrojejunostomy and truncal vagotomy for 
chronic peptic ulcer disease with symptoms suggestive of 
intractable epigastric and substernal pain due to chronic 
active gastritis with intermittent bile reflux; hiatal hernia 
with chronic gastroesophageal reflux with reflux esophagitis; 
status post cholecystectomy for cholelithiasis and 
cholecystitis as well as status post appendectomy.  

Treatment records from the VA medical center (VAMC) in 
Alexandria, Louisiana, include those dated from 2000 to July 
2003 which show that the veteran continued to take medication 
for control of his symptoms.  In January 2000, he weighed 150 
pounds; in October 2000, he weighed 137 pounds.  Laboratory 
results suggested anemia.  In February 2001, he weighed 151 
pounds, and in November 2001, he weighed 143 pounds.  His 
weight was noted as 132.2 pounds in July 2003.  The veteran 
reported that he had bleeding previously but was not 
currently having bleeding.  The veteran was ambulatory with a 
weak gait, but he was alert and very talkative.  

In a January 2005 cardiac evaluation, the veteran reported 
that his activities were very limited.  He was not able to 
perform any house chores or yard work.  He was very limited 
in shopping.  The examiner observed that apparently the 
veteran fatigued easily.  The veteran reported he had last 
worked as a logger in 1989.  He stated he stopped working due 
to his gastritis.  The examiner noted that because of the 
veteran's chronic gastrointestinal symptoms, he had periods 
of up to 72 hours in which his food intake was minimal.  The 
anemia was attributed to this.  The most recent hemoglobin 
and hematocrit, in October 2004, was reportedly below normal 
but not markedly decreased.  Blood loss from the ulcer was 
noted.  Iron deficiency was also noted to be due to his 
severely restricted food intake.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia
60
38 C.F.R. § 4.114, Diagnostic Code 7308 (2006).

730
6
Ulcer, marginal (gastrojejunal):
Ratin
g

Pronounced; periodic or continuous pain unrelieved 
by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss. 
Totally incapacitating
100

Severe; same as pronounced with less pronounced and 
less continuous symptoms with definite impairment 
of health
60
38 C.F.R. § 4.114, Diagnostic Code 7306 (2006)

Clearly, the veteran is receiving the highest rating under 
the currently assigned diagnostic code.  The veteran has 
urged that a higher rating is warranted.  The veteran is 
entitled to be rated under the code that allows the highest 
possible evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  After reviewing all pertinent provisions, however, 
the Board can find no basis on which to assign a higher or 
separate evaluation.  The Board finds that the currently 
assigned code is the most appropriate and reflects the 
predominant disability picture consistent with 38 C.F.R. 
§ 4.114.  The Board further notes that the disability does 
not more nearly approximate the criteria found at Diagnostic 
Code 7806 for marginal (gastrojejunal) ulcer for a 100 
percent rating.  That code provides a 100 percent rating when 
symptoms of the ulcer are pronounced, with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss, as well as being totally incapacitating.  The 
Board notes that it has considered the statement of the 
veteran's doctor P.K., M.D., in September 1998 that he meets 
the criteria in this code.  Nonetheless, the lengthy 
treatment records reflect that these criteria are not present 
to the degree required for a 100 percent rating.  His 
condition is shown to be severely limiting but not totally 
incapacitating.  

The Board finds that the scheduler criteria for an evaluation 
in excess of 60 percent for chronic active gastritis with 
intermittent bile reflux, status post hemigastrectomy and 
billroth II have not been met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating in excess of 60 percent for 
chronic active gastritis with intermittent bile reflux, 
status post hemigastrectomy and Billroth II.  Accordingly, 
the veteran's claim must be denied.

The above decision is based on the VA Schedule for Rating 
Disabilities.  The veteran has essentially asserted that 
extraschedular consideration is also warranted.  As noted by 
the RO in the October 2003 supplemental statement of the 
case, the veteran does not meet the criteria for an 
extraschedular rating.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
preponderance of it is against the claim on an extraschedular 
as well as scheduler basis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extraschedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran has not shown that this disability has caused 
interference with employment beyond that compensated for by 
the 60 percent rating assigned.  The Board further finds that 
there is no probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The VA examination findings persuasively demonstrate that the 
schedular rating assigned is adequate in this case.  The 
Board finds no requirement to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96.


ORDER

An increased disability evaluation for chronic active 
gastritis with intermittent bile reflux, status post 
hemigastrectomy and Billroth II, currently evaluated as 60 
percent disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


